Case 5:20-cv-00103-OLG Document1 Filed 01/28/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
JOSE G. GONZALEZ, §
Plaintiff, §
§
V. § CIVIL ACTIONNO. 2-O-103
§
KEMPER CORPORATE §
SERVICES, INC., §
Defendant. § PLAINTIFF DEMANDS A JURY TRIAL.

PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

Now comes JOSE G. GONZALEZ, hereinafter referred to as the Plaintiff, or as Mr.
Gonzalez, complaining of KEMPER CORPORATE SERVICES, INC., hereinafter referred to as the
Defendant, or as the Company, and as and for his causes of action against said Defendant, Plaintiff
would respectfully show the Court as follows:

NATURE OF THE CASE

(1)  Thisisacivil action brought by the Plaintiff, JOSE G. GONZALEZ, who alleges that
he has been discriminated against by his employer, the Defendant KEMPER CORPORATE
SERVICES, INC., because of his national origin and/or his sex, in violation of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e, et seq. Mr. Gonzalez also brings this civil action under the
provisions of the Equal Pay Act of 1963, 29 U.S.C. § 206 (d), alleging that the Defendant KEMPER
CORPORATE SERVICES, INC. has refused to pay him wages equal to the wages paid to females
for equal work performed by him on jobs the performance of which requires equal skill, effort, and

responsibility, and which are performed under similar working conditions.
Case 5:20-cv-00103-OLG Document1 Filed 01/28/20 Page 2 of 6

JURISDICTION

(2) This Court has jurisdiction of this civil action under the provisions of 28 U.S.C. §§
1331 and 1343 and 42 U.S.C. § 2000e-5.

VENUE

(3) Venue of this civil action is proper in this court inasmuch as the discriminatory and
retaliatory acts alleged herein occurred within the Western District of Texas, San Antonio Division.

PARTIES

(4) The Plaintiff, JOSE G. GONZALEZ, is an individual who resides in San Antonio,
Bexar County, Texas. He is an Hispanic or Latino male of Mexican national origin.

At all times material and relevant hereto, the Plaintiff, Mr. Gonzalez, was an
“employee” of the Defendant KEMPER CORPORATE SERVICES, INC., as that term is defined
at 42 U.S.C. § 2000e(f) and at 29 U.S.C. § 203 (e). He has been employed by the Company for a
total of approximately 8 4 years, from on or about July 2011 to the present.

(5) The Defendant KEMPER CORPORATE SERVICES, INC. is a corporation
incorporated under the laws of the State of Illinois, is authorized to do business in Texas, and does
in fact do business in Texas. At all times material and relevant hereto, the Defendant KEMPER
CORPORATE SERVICES, INC. was Mr. Gonzalez’ “employer,” as that term is defined at 42
U.S.C. § 2000e (b), and at 29 U.S.C. § 203 (d).

Said Defendant may be served with summons herein by delivering the same to its
registered agent, CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-
3136.

(6) For purposes of applying the provisions of 42 U.S.C. § 1981a, Mr. Gonzalez alleges
Case 5:20-cv-00103-OLG Document1 Filed 01/28/20 Page 3 of 6

that the Defendant KEMPER CORPORATE SERVICES, INC. has employed more than 14 but
fewer than 101 employees in each of 20 or more calendar weeks in the current or preceding calendar

year.

FACTS

 

(7) The Plaintiff, JOSE G. GONZALEZ was originally hired by the Defendant KEMPER
CORPORATE SERVICES, INC. in July of 2011 as an Insurance Agent. In May of 2013, Mr.
Gonzalez earned a promotion to the position of Staff Field Auditor.

(8) On or about March 26, 2014, Mr. Gonzalez began performing work the duties and
responsibilities of which were the same as those performed by persons referred to as Senior Field
Auditors. Those Senior Field Auditors were and are Susan White, a White or Anglo female; Richard
Graham, a White or Anglo male; and Rick King, a White or Anglo male. Despite the fact that his
duties and responsibilities were the same as the Senior Field Auditors, he was not paid the same
salary or wages as the Senior Field Auditors. To his knowledge, the Senior Field Auditors were and
are paid at least $60,500.00 per year, while, during the relevant time period, he was paid only
$49,000.00 per year.

(9) Soon after discovering this inequity, Mr. Gonzalez began asking (and continued to
ask) his supervisor, Adrianne Spivey, an African-American female, why he was not being paid the
same as his counterparts, the Senior Field Auditors, and he began asking to be promoted to Senior
Field Auditor.

(10) OnFebruary 17, 2018, Ms. Spivey advised Mr. Gonzalez that he was not going to be
promoted, and that he was not going to be paid the same as the Senior Field Auditors. When he

asked Ms. Spivey why, her answer was that it was out of her control.
Case 5:20-cv-00103-OLG Document1 Filed 01/28/20 Page 4 of 6

(11) Onor about November 14, 2018, Mr. Gonzalez filed a charge of discrimination with
the San Antonio Field Office of the U.S. Equal Employment Opportunity Commission (the EEOC),
alleging national origin and sex discrimination, and also alleging violation of the Equal Pay Act of
1963, 29 U.S.C. § 206 (d).

(12) Onorabout April 24, 2019, Mr. Gonzalez was inexplicably promoted to Senior Field
Auditor, but his salary was not increased to the level at which his counterparts are paid.

(13) On October 31, 2019, the EEOC issued a Dismissal and Notice of Rights to Mr.
Gonzalez advising him of his right to sue.

(14) | Plaintiff has exhausted his administrative remedies and this civil action is being
timely filed.

CAUSES OF ACTION

(15) Based upon the above and foregoing facts, the Plaintiff JOSE G. GONZALEZ now
sues the Defendant KEMPER CORPORATE SERVICES, INC. and claims that the Defendant has
intentionally discriminated against him with respect to his compensation, and, prior to April 24,
2019, denied him promotion to Senior Field Auditor, because of his national origin and/or his sex,
in violation of 42 U.S.C. § 2000e-2 (a) (1). As relief from said violations of the law, Mr. Gonzalez
seeks to recover all relief and/or remedies available to him under the provisions of 42 U.S.C. §
2000e-5, including but not limited to (a) an injunction ordering the Defendant to pay him a salary
equal to or comparable to the median salary paid to the other Senior Field Auditors; and (b) back
pay, measured by the difference between what he was paid as a Staff Field Auditor and what he
should have been paid as a Senior Field Auditor, from November 14, 2016 to April 24, 2019; (c)

reasonable attorney’s fees; and (d) court costs.
Case 5:20-cv-00103-OLG Document1 Filed 01/28/20 Page 5 of 6

(16) Based upon the above and foregoing facts, the Plaintiff JOSE G. GONZALEZ also
sues the Defendant KEMPER CORPORATE SERVICES, INC. and claims that the Defendant
violated 29 U.S.C. § 206 (d) by paying him wages less than those paid to Susan White during the
period from March 26, 2014 to April 24, 2019 for equal work the performance of which required
equal skill, effort and responsibility, and which was performed under similar working conditions.
As relief from said violation, Mr. Gonzalez seeks to recover all relief and/or remedies available to
him under the provisions of 29 U.S.C. § 216 (b), including but not limited to (a) back pay, measured
by the difference between the salary he was paid as a Staff Field Auditor and the salary which was
paid to Susan White as a Senior Field Auditor, during the period from March 26, 2014 to April 24,
2019; (b) an additional equal amount as liquidated damages; (c) reasonable attorney’s fees; and (d)
court costs.

JURY DEMAND

(17) Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a jury
trial of this civil action.

WHEREFORE, PREMISES CONSIDERED, the Plaintiff, JOSE G. GONZALEZ
respectfully prays that summons be duly issued and served upon the Defendant, KEMPER
CORPORATE SERVICES, INC., and that, upon final hearing hereof, he shall have and recover
judgment of and from said Defendant for the relief requested hereinabove, and for such other and

further relief to which he may show himself justly entitled.
Case 5:20-cv-00103-OLG Document1 Filed 01/28/20 Page 6 of 6

Respectfully submitted,

[sD boomy

 

GLEN D. MANGUM
Texas State Bar No. 12903700

315 E. Euclid

San Antonio, Texas 78212-4709
Telephone No. (210) 227-3666
Telecopier No. (210) 595-8340

E-mail: gmangum@sbcglobal.net

ATTORNEY FOR PLAINTIFF
JOSE G. GONZALEZ
